PER CURIAM.
Upon the affidavit of the opposing creditor and the nonproduction of the debtor’s schedules in the bankruptcy proceedings the denial of the motion for the discharge of the judgtment may well be sustained under the decisions of Columbia Bank v. Birkett, 174 N. Y. 112, 66 N. E. 652; Tyrrel v. Hammerstein, 33 Misc. Rep. 506, 67 N. Y. Supp. 717; Sutherland v. Lasher, 41 Misc. Rep. 249, 84 N. Y. Supp. 56, affirmed 87 App. Div. 633, 84 N. Y. Supp. 1148; Bernheim v. Bloch (decided by the present term of this court) 91 N. Y. Supp. 40.
Order affirmed, with costs and disbursements.